UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6425


DANIEL L. ALLEN,

                     Plaintiff - Appellant,

              v.

R. DAVID MITCHELL; TIMOTHY J. MCKOY; KEVIN A. BARNES; LARRY M.
DUNSTON; SHELTON E. ROGERS; JUANITA R. JAMES; MARANDA C.
MIMS; COLBERT L. RESPASS,

                     Defendants - Appellees,

              and

FRANK L. PERRY; ROBERT D. FOUNTAIN; TERRY J. LEMON; JERRY L.
CRAWFORD; CHRISTOPHER B. RICH; GEORGE T. SOLOMON,

                     Defendants.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-ct-03113-FL)


Submitted: March 22, 2021                                       Decided: March 29, 2021


Before GREGORY, Chief Judge, and KEENAN and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Daniel L. Allen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Daniel L. Allen appeals the district court’s order and judgment granting Defendants’

motion for summary judgment and dismissing Allen’s 42 U.S.C. § 1983 civil rights

complaint. The court’s order granting summary judgment may be affirmed on any ground

appearing in the record, “including theories not relied upon or rejected by the district

court.” Scott v. United States, 328 F.3d 132, 137 (4th Cir. 2003). We conclude that Allen’s

claims are barred by North Carolina’s three-year statute of limitations. See Wallace v.

Kato, 549 U.S. 384, 387 (2007) (noting length of statute of limitations in § 1983 action

determined by state law); Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir.

1996) (applying North Carolina’s three-year statute of limitations for § 1983 action).

Allen’s claims accrued at the latest on May 20, 2010, the date of his second disciplinary

hearing. Allen filed his complaint at the earliest on May 7, 2016, the date Allen signed his

original complaint, clearly three years beyond the accrual date for statute of limitation

purposes.

       Accordingly, we affirm the district court’s order and judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             3